Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TERMS SUPPLEMENT NO. 31 dated February 6, 2009 Filed pursuant to Rule 433 To Prospectus Supplement and Prospectus dated February 5, 2007 and Registration Statement No. 333-140456 Product Supplement No. 2 dated September 7, 2007 Relating to the Eksportfinans ASA U.S. Medium-Term Note Program EKSPORTFINANS ASA Reverse Exchangeable Securities with Contingent Downside Protection $[] []% Enhanced Yield Securities linked to the common stock of The Boeing Company due September 10, 2009 $[] []% Enhanced Yield Securities linked to the common stock of ConocoPhillips due September 10, 2009 $[] []% Enhanced Yield Securities linked to the common stock of Microsoft Corporation due September 10, 2009 $[] []% Enhanced Yield Securities linked to the common stock of The Walt Disney Company due September 10, 2009 Offering Information Offerings: This terms supplement relates to four separate offerings of securities, each of which is linked to one, and only one, Underlying Stock. You may participate in any or all of the security offerings. This terms supplement does not, however, allow you to purchase a security linked to a basket of more than one or all of the Underlying Stocks described below. Issuer: Eksportfinans ASA Underlying Stock: The Underlying Stock for each security offering will be the common stock of the issuers as set forth in the table below: Underlying Stock (for each of the security offerings) CUSIP No. Relevant Exchange Ticker Symbol The Boeing Company 097023105 NYSE BA ConocoPhillips 20825C104 NYSE COP Microsoft Corporation 594918104 NASDAQ MSFT The Walt Disney Company 254687106 NYSE DIS Agent: Wachovia Capital Markets, LLC Principal Amount per security: $1,000.00 Issue Price per security: 100.00% Maturity Date: Securities linked to The Boeing Company September 10, 2009 Securities linked to ConocoPhillips September 10, 2009 Securities linked to Microsoft Corporation September 10, 2009 Securities linked to The Walt Disney Company September 10, 2009 Valuation Date: (as further Securities linked to The Boeing Company September 2, 2009 described in product supplement Securities linked to ConocoPhillips September 2, 2009 no. 2) Securities linked to Microsoft Corporation September 2, 2009 Securities linked to The Walt Disney Company September 2, 2009 TS-1 Interest: Securities linked to The Boeing Company, expected to be [13.00-14.00]% per annum (to be determined on the trade date), payable monthly. Securities linked to ConocoPhillips, expected to be [14.00-15.00]% per annum (to be determined on the trade date), payable monthly. Securities linked to Microsoft Corporation, expected to be [14.00-15.00]% per annum (to be determined on the trade date), payable monthly. Securities linked to The Walt Disney Company expected to be [13.00-14.00]% per annum (to be determined on the trade date), payable monthly. Interest Payment Dates: Securities linked to The Boeing Company 10 th of each month, starting April 10, 2009 Securities linked to ConocoPhillips 10 th of each month, starting April 10, 2009 Securities linked to Microsoft Corporation 10 th of each month, starting April 10, 2009 Securities linked to The Walt Disney Company 10 th of each month, starting April 10, 2009 Initial Stock Price: Securities linked to The Boeing Company $[ ] Securities linked to ConocoPhillips $[ ] Securities linked to Microsoft Corporation $[ ] Securities linked to The Walt Disney Company $[ ] Knock-in Price: Securities linked to The Boeing Company: $[
